DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3, 8-9, 12-13, and 18-19 have been cancelled.
Claims 23-24 have been added.

Status of Claims
2.    This Office Action is in response to the application filed on 07/21/2022. Claims 1, 4-7, 10-11, 14-17 and 20-24 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 4-7, 10-11, 14-17 and 20-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-11, 14-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “that data stays in queue…”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependence from claim 1.
Claim 7 recites the limitation “that data stays in queue…”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependence from claim 7.
Claim 11 recites the limitation “that data stays in queue…”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependence from claim 11.
Claim 17 recites the limitation “that data stays in queue…”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependence from claim 17.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 2019/0053155 A1) in view of Cariou et al. (US 2019/0045438 A1) further in view of Freda et al. (US 2020/0296749 A1).

For claim 1 Kneckt teaches a wireless communication method of an electronic device (see Fig. 4 and paragraph 70 “a wireless communication method of an electronic device”), comprising: 
building a link with a peer electronic device (see Fig. 4 and paragraph 70 “device 110-1 associates (build a link) with access point 112 (peer electronic device)”); 
receiving downlink data information from the peer electronic device (see Fig. 4 and paragraph 70 “device 110-1 receives wake-up frame (downlink data) from access point 112 (peer electronic device)”); 
referring to the downlink data information to determine wake and doze information of the electronic device (see Fig. 4 and paragraphs 70-72 “information 428 learns (referring) from wake-up frame 424 (downlink data) which indicates available downlink traffic for device 110 TWT SP (Target Wakeup Time Service Period)”, paragraphs 5, 21 “TWT SP schedule includes at least one of: TWT SP start time, a TWT SP duration or an interval (doze interval) between TWT SPs”); and 
transmitting the wake and doze information of the electronic device to the peer electronic device (see Fig. 4 and paragraphs 70-72 “device 110-1 transmits TWT SP request to access point 112 (peer electronic device), wherein TWT setup request 434 with information 436 specifies availability (wakeup time) or non-availability (doze time)”).
Kneckt does not explicitly teach doze information from TWT SP frame.
However, Cariou teaches TWT negotiator determines awake (active) and dozing (inactive) wherein in a TWT mode can include at least one of triggered based communication or non-trigger based communication (see Cariou: paragraphs 48 and 78).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teaching of Cariou in the TWT system of Kneckt in order to negotiate a awake period and doze period between STAs and AP (see Cariou: paragraphs 48 and 78).
Although, Cariou teaches a quantity of time (length of time) to distribute the data queued (data kept in queue) in the DL buffer of the AP 102 and in response to determining no data is in queue, the TWT negotiator 304 determines the TWT SP between the AP 102 and respective one of the STAs 104, 106, 108 can be terminated at the scheduled time (see Cariou: paragraph 67), Kneckt in view of Cariou does not explicitly teach wherein the downlink data information comprises length of time that data stays in a queue of the peer electronic device(see Cariou: paragraph 67).
However, Freda teaches time-based QoS requirements may include a maximum time that data is allowed to stay in a WTRU’s transmission buffer (see Freda: paragraph 192).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teaching of Freda in the combined TWT system of Cariou and Kneckt in order determine how long data remains in the queue of AP based on time-based QoS requirements (see Freda: paragraph 192).

           For claim 4 Kneckt in view of Cariou further in view of Freda teaches the wireless communication method, wherein the downlink data information comprises an average buffering time that data stays in the queue of the peer electronic device (see Kneckt: paragraph 70 “wakeup 424 when there is DL traffic” and Cariou: paragraph 67 “keeping  DL traffic in DL buffer (queue) time extension (average) is negotiated”).

           For claim 5 Kneckt in view of Cariou further in view of Freda teaches the wireless communication method, wherein the wake and doze information comprises a wake interval, a doze interval (as discussed in claim 1), or 

           For claim 6 Kneckt in view of Cariou further in view of Freda teaches the wireless communication method, wherein before receiving the downlink data information from the peer electronic device, the electronic device uses a first wake interval and a first doze interval to control an enablement and a disablement of a transmission/reception of the electronic device (see Kneckt: Fig. 4 “416, 408, 418, and 426”); and 
the electronic device refers to the downlink data information to determine the wake and doze information (as discussed in claim 1) comprising: 
a second wake interval and a second doze interval, wherein the second wake interval is different from the first wake interval, and/or the second doze interval is different from the first doze interval (see Kneckt:  paragraph 101 “TWT negotiation” and Cariou: paragraph 22 “STA and AP negotiate wakeup time parameters” and as discussed in claim 1); and 
the wireless communication method further comprises: 
receiving an acknowledge from the peer electronic device, wherein the acknowledge is in response to the wake and doze information(see Kneckt: paragraph 101 “TWT negotiation”, paragraph 56 “acknowledgment”, Cariou: paragraph 22 “STA and AP negotiate wakeup time parameters”, paragraph 43 “ACK”, and as discussed in claim 1); and 
using the second wake interval and the second doze interval to control the 
enablement and the disablement of the transmission/reception of the electronic device (see Kneckt:  paragraph 101 “TWT negotiation” and Cariou: paragraph 22 “STA and AP negotiate wakeup time parameters” and as discussed in claim 1).
           For claim 7 Kneckt in view of Cariou further in view of Freda teaches a wireless communication method of an electronic device, comprising: 
building a link with a peer electronic device; receiving a wake and doze information from the electronic device (as discussed in claim 1); and 
referring to the wake and doze information to transmit downlink data information to the peer electronic device in a wake interval of the peer electronic device, wherein the downlink data information comprises information about data buffered in a queue of the electronic device due to a doze interval of the peer electronic device (as discussed in claim 1 and 3);
wherein the downlink data information comprises length of time that data stays in a queue of the peer electronic device (as discussed in claim 1).

           For claim 10 Kneckt in view of Cariou further in view of Freda teaches the wireless communication method, wherein the downlink data information comprises an average buffering time that data stays in the queue of the electronic device (as discussed in claims 1 and 4).

           For claim 11 Kneckt in view of Cariou further in view of Freda teaches a circuitry within an electronic device, configured to perform the steps of: 
building a link with a peer electronic device; receiving downlink data information from the peer electronic device (as discussed in claim 1); 
referring to the downlink data information to determine wake and doze information of the electronic device (as discussed in claim 1); and 
transmitting the wake and doze information of the electronic device to the peer electronic device (as discussed in claim 1);
wherein the downlink data information comprises length of time that data stays in a queue of the peer electronic device (as discussed in claim 1).

           For claim 14 Kneckt in view of Cariou further in view of Freda teaches a circuitry within an electronic device, wherein the downlink data information comprises an average buffering time that data stays in the queue of the peer electronic device (as discussed in claims 1 and 4).

           For claim 15 Kneckt in view of Cariou further in view of Freda teaches a circuitry within an electronic device, wherein the wake and doze information comprises a wake interval, a doze interval (as discussed in claim1), or 

           For claim 16 Kneckt in view of Cariou further in view of Freda teaches a circuitry within an electronic device, wherein before receiving the downlink data information from the peer electronic device, the electronic device uses a first wake interval and a first doze interval to control an enablement and a disablement of a transmission/reception of the electronic device (as discussed in claim 6); and 
the electronic device refers to the downlink data information to determine the wake and doze information comprising a second wake interval and a second doze interval, wherein the second wake interval is different from the first wake interval, and/or the second doze interval is different from the first doze interval (as discussed in claim 6); and 
the wireless communication method further comprises: 
receiving an acknowledge from the peer electronic device, wherein the acknowledge is in response to the wake and doze information (as discussed in claim 6); and 
using the second wake interval and the second doze interval to control the enablement and the disablement of the transmission/reception of the electronic device (as discussed in claim 6).

           For claim 17 Kneckt in view of Cariou further in view of Freda teaches a circuitry within an electronic device (as discussed in claim 1 and 3), configured to perform the steps of: 
building a link with a peer electronic device (as discussed in claim 1 and 3); 
receiving a wake and doze information from the electronic device (as discussed in claim 1 and 3); and 
referring to the wake and doze information to transmit downlink data information to the peer electronic device in a wake interval of the peer electronic device, wherein the downlink data information comprises information about data buffered in a queue of the electronic device due to a doze interval of the peer electronic device (as discussed in claim 1 and 3);
wherein the downlink data information comprises length of time that data stays in a queue of the peer electronic device (as discussed in claim 1).
           For claim 20 Kneckt in view of Cariou further in view of Freda teaches a circuitry within an electronic device, wherein the downlink data information comprises an average buffering time that data stays in the queue of the electronic device (as discussed in claim 1 and 4).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ho et al. (US 2021/0076251 A1) and Connolly et al. (US 2021/0044511 A1), see Fig. 3a “vendor-specific content field”.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415